Name: 2013/440/EU: Commission Decision of 20Ã August 2013 terminating the anti-dumping proceeding concerning imports of stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the PeopleÃ¢ s Republic of China and Taiwan
 Type: Decision
 Subject Matter: Asia and Oceania;  trade;  mechanical engineering;  competition;  iron, steel and other metal industries;  international trade
 Date Published: 2013-08-21

 21.8.2013 EN Official Journal of the European Union L 223/13 COMMISSION DECISION of 20 August 2013 terminating the anti-dumping proceeding concerning imports of stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the Peoples Republic of China and Taiwan (2013/440/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 28 September 2012, the European Commission received a complaint concerning the alleged injurious dumping of stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the Peoples Republic of China (PRC) and in Taiwan, lodged pursuant to Article 5 of the basic Regulation by the Defence Committee of the Stainless Steel Butt-welding Fittings Industry of the European Union (the complainant) on behalf of producers representing a major proportion, in this case more than 25 %, of the total Union production of stainless steel tube and pipe butt-welding fittings. (2) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (3) On 10 November 2012, the Commission, after consultation of the Advisory Committee, announced by a notice published in the Official Journal of the European Union (2) the initiation of an anti-dumping proceeding concerning imports into the Union of stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the PRC and in Taiwan. (4) The Commission officially advised the exporters/producers in the PRC and in Taiwan, importers, users and any associations known to be concerned, the authorities of the PRC and of Taiwan and all known Union producers of the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (5) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By a letter of 27 June 2013 to the Commission, the complainant formally withdrew its complaint. (7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (8) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore the Commission considered that the present proceeding should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. However, the Commission received no comments which would justify that such a termination would not be in the Union interest. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the PRC and in Taiwan should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the Peoples Republic of China and Taiwan, currently falling within CN codes 7307 23 10 and 7307 23 90, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 342, 10.11.2012, p. 2.